EXHIBIT 10.A.1
AMENDMENT NO. 2 TO THE
EL PASO CORPORATION
1995 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
     WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation 1995 Compensation Plan for Non-Employee Directors (the “Plan”),
which was amended and restated effective as of December 4, 2003; and
     WHEREAS, Section 9.7 of the Plan permits the Board of Directors or the
Management Committee (as defined in the Plan) from time to time to amend the
Plan, in whole or in part; and
     WHEREAS, the Management Committee, pursuant to the direction of the Board,
desires to amend the Plan to permit the modification of prior form of payment
elections in accordance with Treasury Notice 2007-86, and to ensure compliance
with Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:
1.   Section 5.2 is amended by the adding of the following sentence to the end
of thereof:
     “Notwithstanding the above, after December 31, 2004, no Participant shall
be allowed to make any elections pursuant to this Section 5.2.”
2.   Section 6.5 is amended by adding a new paragraph to the end thereof, which
shall read as follows:
“Notwithstanding the foregoing, with respect to any payments to be made as
previously elected by the Participant in accordance with this Section 6.5, a
Participant, in accordance with Internal Revenue Service and Treasury Notice
2007-86, “Notice of Additional 2008 Transition Relief under Section 409A,” may
on or before December 31, 2008, change such previous election as to the form of
payment (lump sum or periodic installments) and re-elect the form of payment,
either a lump sum or periodic installments over a period of years (including a
change in the number of years to be paid), and such re-election shall be
irrevocable.”
3.   Section 6.6 is amended by adding a new paragraph to the end thereof, which
shall read as follows:
“Notwithstanding the foregoing, with respect to any payments to be made as
previously elected by the Participant in accordance with this Section 6.6, a
Participant, in accordance with Internal Revenue Service and Treasury Notice
2007-86, “Notice of Additional 2008 Transition Relief under Section 409A,” may
on or before December 31, 2008, change such previous election as to the form of
payment (lump sum or periodic installments) and re-elect the form of payment,
either a lump sum or periodic installments over a period of

 



--------------------------------------------------------------------------------



 



years (including a change in the number of years to be paid), and such
re-election shall be irrevocable.”
4.   Section 6.7 is amended in its entirety to read as follows:
     “6.7 Acceleration of Payment of Deferred Cash and Deferred Common Stock
    (a) In the event of a Participant’s death or Permanent Disability,
notwithstanding the Participant’s elections made with respect to form of
distribution under Section 6.5 and 6.6, the balance of the Participant’s
Deferred Memorandum Account shall be distributed in full as soon as practicable
(but in no event later than thirty (30) days) following the Participant’s death
or Permanent Disability.
    (b) Subject to Section 409A of the Code, in case of an unforeseeable
emergency, a Participant may request a distribution from the Participant’s
Deferred Memorandum Account earlier than the date to which it was deferred.
    For purposes of this Section 6.7(b), an “unforeseeable emergency” shall be
limited to a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Section 152(a) of the Code) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, amounts
distributed with respect to an unforeseeable emergency may not exceed amounts
necessary to satisfy such emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved: (i) through
reimbursement or compensation by insurance or otherwise or (ii) by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not itself cause severe financial hardship.
    The Management Committee shall consider any requests for payment on the
basis of an unforeseeable emergency under this Section 6.7(b) on a uniform and
nondiscriminatory basis and in accordance with the standards of interpretation
described in Section 457 of the Code and the regulations thereunder.”
5.   Section 7.2 is removed from the Plan.
6.   Section 9.4 is amended in its entirety to read as follows:
     “9.4 Permanent Disability
    A Participant shall be deemed to have become “Permanently Disabled” if the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period

 



--------------------------------------------------------------------------------



 



of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan of
the Company.”
7.   Section 9.11 is amended in its entirety to read as follows:
     “9.11 Impact of Future Legislation or Regulations
    This Plan is intended to be operated in compliance with Section 409A of the
Code. The terms of this Plan should be interpreted to comport with Section 409A
and any guidance issued by the Secretary of the Treasury or the Internal Revenue
Service interpreting Section 409A. If necessary, the terms of this Plan shall be
amended to comply with such future guidance.”
     IN WITNESS WHEREOF, this Amendment has been executed by the undersigned,
thereunto duly authorized, and is made effective as of January 1, 2008.

            EL PASO CORPORATION
      By:   /s/ Susan B. Ortenstone         Susan B. Ortenstone    Its:   Senior
Vice President, Human Resources   Date:   December 10, 2008  

Attest:

                By:   /s/ Marguerite Woung-Chapman           Corporate
Secretary           

-3-